             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:21-cv-00156-MOC-WCM

KRISTINA RENE FROST and           )
GARY ALLEN MAYS,                  )
Individually and as Personal      )
Representatives of the Estates of )
Shawna Rene Mays and              )
Tristan Allen Mays                )
                                  )                         ORDER
                  Plaintiffs,     )
v.                                )
                                  )
AMSAFE COMMERCIAL                 )
PRODUCTS, INC., AMSAFE, INC.,     )
TRANSDIGM GROUP, INC., and        )
SHIELD RESTRAINT SYSTEMS, INC. )
                                  )
                  Defendants.     )
                                  )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 23) filed by Emily Jeanette Beeson. The Motion

indicates that Ms. Beeson, a member in good standing of the Bar of this Court,

is local counsel for Plaintiffs and that she seeks the admission of A. Vince

Colella, who the Motion represents as being a member in good standing of the

Bar of the State of Michigan. It further appears that the requisite admission

fee has been paid.




    Case 1:21-cv-00156-MOC-WCM Document 24 Filed 08/11/21 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 23) and ADMITS A.

Vince Colella to practice pro hac vice before the Court in this matter while

associated with local counsel.


                                 Signed: August 11, 2021




                                       2

    Case 1:21-cv-00156-MOC-WCM Document 24 Filed 08/11/21 Page 2 of 2
